DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1)(Harmanson) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1)(Johnson).
Regarding claim 1, Hermanson et al. (Hermanson hereafter) teaches the ability to have a load floor assembly (Figs. 2-7) for a vehicle having a storage compartment (Fig. 2), the assembly comprising a load floor (20), mountable to the vehicle inboard of a rear door thereof (Figs. 1 and 2), and which, in use, defines a floor of the storage compartment at least in part, and a platform (430/474) movably mounted with respect to the load floor (Figs. 5-7), wherein the platform is movable between a deployed position (Figs. 7) and a retracted position (Figs. 5 and 6) independently of the rear door of a vehicle within which the assembly is comprised, wherein in the deployed position, the platform extends with respect to the vehicle from an outer edge of the load floor and provides an extension thereto (Figs. 2 and 7), the load floor and the platform forming a common substantially planar surface, the common substantially planar surface (Fig. 7) configured to facilitate sliding an object from the load floor to the platform, and from the platform to the load floor, and in the retracted position, the platform extends, in use, upwardly from the load floor within said storage compartment (Fig. 6) such that a rear door is able to close the storage compartment with the platform therein (Fig. 1), and the platform being arranged to abut the rear door when the door is closed (specifically noting the platform of Hermanson is structurally capable of abutting a properly arranged rear door of a vehicle).
Hermanson does not specifically disclose the platform extends horizontally with respect to the vehicle.
Estevez teaches the ability to have a load floor extendible from the rear of a vehicle and demonstrates a portion (40) extending horizontally (Fig. 4) with respect to the vehicle, as well as adjustable to above and below horizontal (Figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hermanson and use the teaching of Estevez and have the load floor capable of extending horizontal or above or below horizontal in order to allow the load floor to allow items to be loaded thereon when the vehicle is parked on terrain that is not perfectly flat or level. 
Hermanson does not specifically disclose a horizontal load floor, or the horizontal load floor forming a common planar surface with the extended platform portion.
Johnson teaches a similar load floor including an extendible platform (110) as well as a load floor (134) that is capable of being situated at an angle below horizontal (Fig. 4) as well as generally horizontal (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of Johnson and allow the intermediate portion of the load floor that is shown at a fixed angle below horizontal, to be moveable to horizontal as demonstrated by Johnson because such a change would allow for objects to be placed on the intermediate portion of the load floor with a reduced risk of them sliding or rolling down an angled slope of the device. It is noted Hermanson discloses using the ramp area for storage and providing a surface for luggage, cargo, and other articles when the vehicle is not being used to transport a passenger in a wheelchair (Paragraph 0043), and so one having ordinary skill in the art would recognize the utility of that vehicle section as a storage space. Further making that space flat when a wheelchair is present would add the benefit of allowing storage of general cargo along with a person in a wheelchair or to hold items for access/use by the individual in the wheelchair. It is noted that this modification also constitutes merely making a portion of the load floor adjustable, and it has been held that the provision of adjustability involves only routine skill in the art (MPEP 2144.04).
Modified Hermanson does not specifically disclose the platform extends across at least nine-tenths of the width of the rear opening of the storage compartment so as to define a lower part of a split tailgate when the rear door is in the open position.  Hermanson does teach in figure 2 that the platform takes up a majority of the width of the storage compartment.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and change its width such that the platform extends across none-tenths of the width of the rear opening of the storage compartment because such a change would require a mere change in size of a component. A mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Additionally, such a change would allow for the device to load wider items along the ramp.
Regarding claim 12, modified Hermanson discloses the platform is lockable or securable in the retracted position and/or in the deployed position (Paragraph 0025).
Regarding claim 15, modified Hermanson discloses a vehicle comprising (Fig. 2) a load floor assembly according to claim 1. 
Regarding claim 16, Hermanson discloses vehicle (Figs. 1 and 2) comprising a storage compartment with a load floor (Fig. 2), a rear opening, a door (Fig. 1) for selectively closing the opening (Figs. 1 and 2) and a platform (40) movably mounted with respect to the load floor and located within the storage compartment when the door is closed (Fig. 1), wherein when the door is open the platform is movable between a retracted position (Fig. 6) and a deployed position independently of the door (Fig. 7), wherein, in the retracted position, the platform at least partially obstructs the opening (Fig. 6 noting the platform extends vertically) and in the deployed position the platform extends with respect to the vehicle out of the opening (Fig. 2), the platform and load floor forming a common substantially planar surface, the common substantially planar surface configured to facilitate sliding an object from the load floor to the platform, and from the platform to the load floor (Fig. 7), and the platform being arranged to abut the rear door when the door is closed (specifically noting the platform of Hermanson is structurally capable of abutting a properly arranged rear door of a vehicle)..
Hermanson does not specifically disclose the platform extends horizontally with respect to the vehicle.
Estevez teaches the ability to have a load floor extendible from the rear of a vehicle and demonstrates a portion (40) extending horizontally (Fig. 4) with respect to the vehicle, as well as above and below horizontal (Figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hermanson and use the teaching of Estevez and have the load floor capable of extending horizontal or above or below horizontal in order to allow the load floor to allow items to be loaded thereon when the vehicle is parked on terrain that is not perfectly flat or level. 
Hermanson does not specifically disclose a horizontal load floor, or the horizontal load floor forming a common planar surface with the extended platform portion.
Johnson teaches a similar load floor including an extendible platform (110) as well as a load floor (134) that is capable of being situated at an angle below horizontal (Fig. 4) as well as generally horizontal (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of Johnson and allow the intermediate portion of the load floor that is shown at a fixed angle below horizontal, to be moveable to horizontal as demonstrated by Johnson because such a change would allow for objects to be placed on the intermediate portion of the load floor with a reduced risk of them sliding or rolling down an angled slope of the device. It is noted Hermanson discloses using the ramp area for storage and providing a surface for luggage, cargo, and other articles when the vehicle is not being used to transport a passenger in a wheelchair (Paragraph 0043), to this degree one having ordinary skill in the art would recognize the utility of that vehicle section as a storage space. Further making that space flat when a wheelchair is present would add the benefit of allowing storage of general cargo along with a person in a wheelchair or to hold items for access/use by the individual in the wheelchair. Further this change would merely be making a portion of the load floor adjustable. It has been held that the provision of adjustability involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954) (MPEP 2144.04).
Modified Hermanson does not specifically disclose the platform extends across at least nine-tenths of the width of the rear opening of the storage compartment so as to define a lower part of a split tailgate when the rear door is in the open position.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and change its width such that the platform extends across none-tenths of the width of the rear opening of the storage compartment because such a change would require a mere change in size of a component. A mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Additionally, such a change would allow for the device to load wider items along the ramp.
Regarding claim 17, modified Hermanson discloses the door comprises an outer surface and an inner surface defining in part the storage compartment, the platform being located inboard of the inner surface of the door (Noting Figs. 1 and 6).
Regarding claim 18, modified Hermanson discloses the platform at least partially coextends the rear door on the inner side thereof within the storage compartment when the platform is in the retracted position and the rear door m is closed (Fig. 6 noting the vertically extending platform).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1) as applied to claim 1 above, and further in view of Voelz et al. (DE 102004003405 A1).
Regarding claim 2, modified Hermanson does not specifically disclose a lip extending from the outer edge of the load floor, wherein in the retracted position the platform is pivotally mounted with respect to the load floor inboard of the lip such that the rear door of a vehicle within which the assembly is comprised is able to close against the lip.
Voelz teaches the ability to have a similar movable load floor (Fig. 4) and a movable platform (4a) as well as a lip (shown below in Annotated Fig. 4) extending from the outer edge of a load floor, wherein in the retracted position the platform is pivotally mounted with respect to the load floor inboard of the lip such that the rear door of a vehicle within which the assembly is comprised is able to close against the lip (Fig. 4).

    PNG
    media_image1.png
    595
    641
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hermanson and include a lip, as demonstrated by Voelz, that the rear door closes against because such a change would include well known rear door structure that allows the rear door of a vehicle to close securely against a lip and prevent unwanted items to pass around the margins of the rear.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1) as applied to claim 1 above, and further in view of Yui et al. (US 2007/0057525 A1).
Regarding claim 3, modified Hermanson does not specifically disclose a tether connected at a first of its ends to the platform at or adjacent a free end thereof and connectable, in use, at a second of its ends to the vehicle within which the assembly is comprised, the tether is configured to retract when the platform moves from the deployed position toward the retracted position.
Yui et al. (Yui hereafter) teaches the ability to have a movable platform extending past the rear of a vehicle including a tether (6) connected at a first of its ends to the platform at or adjacent a free end thereof and connectable, in use, at a second of its ends to the vehicle within which the assembly is comprised, the tether is configured to retract (via reel 5) when the platform moves from the deployed position toward the retracted position.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of Yui and include a tether similar to that of Yui in order to provide additional support to the platform thereby providing a sturdier movable platform in the deployed position.

Claims 5-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1) as applied to claim 1 above, and further in view of Vandillen et al. (US 2003/0044266 A1).
Regarding claims 5-7, 9 and 11, modified Hermanson does not specifically disclose an actuation mechanism for moving the platform between the retracted and deployed positions, the actuation mechanism is operable automatically, a control unit for controlling the actuation mechanism, a sensor for sensing a load on the platform when the platform is in the deployed position, wherein the control unit is configured to prevent movement of the platform if a load is detected by the sensor when the platform is in the deployed position, the actuation mechanism is selected from the group consisting of a manual actuation mechanism, an electromechanical actuation mechanism, an electrical actuation mechanism, a hydraulic actuation mechanism and a pneumatic actuation mechanism, the actuation mechanism comprises an actuator operatively connected to the platform by a lever arm, a manual override to allow an operator to move the platform manually.
Vandillen et al. (Vandillen hereafter) teaches the ability to have a platform for the rear of a vehicle including an actuation mechanism for moving the platform between the retracted and deployed positions (Paragraph 0008), the actuation mechanism is operable automatically (Paragraph 0011), a control unit for controlling the actuation mechanism, a sensor for sensing a load on the platform when the platform is in the deployed position (Paragraph 0080), wherein the control unit is configured to prevent movement of the platform under certain conditions when the platform is in the deployed position, the actuation mechanism a hydraulic actuation mechanism, a manual override (Paragraph 0014) to allow an operator to move the platform manually.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and include a similar actuation mechanism and control mechanism in order to allow the platform of Hermanson to be moved automatically. It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A), Johnson et al. (US 2014/0248109 A1) and Vandillen et al. (US 2003/0044266 A1) as applied to claim 7 above, and further in view of Pocobello et al. (US 8,926,254 B2).
Regarding claim 8, modified Hermanson discloses a sensor, but it may be unclear if the sensor is a load sensor a sensor for sensing a load on the platform when the platform is in the deployed position, wherein the control unit is configured to prevent movement of the platform if a load is detected by the sensor when the platform is in the deployed position.
Pocobello teaches the ability to have a platform including a load sensor a sensor for sensing a load on the platform when the platform is in the deployed position, wherein the control unit is configured to prevent movement of the platform if a load is detected by the sensor when the platform is in the deployed position (Col. 9; Ll. 17-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and include a load sensor to prevent the actuation of the platform if an excessive load is sensed because such a change would prevent damage caused by a foreign object or foreign object becoming lodged within the device as suggested by Pocobello.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A), Johnson et al. (US 2014/0248109 A1) and Vandillen et al. (US 2003/0044266 A1) as applied to claim 5 above, and further in view of De Gaillard (US 6,921,492 B2).
Regarding claim 10, modified Hermanson teaches the ability to have an actuator operatively connected to the platform but does not specifically disclose an actuator operatively connected to the platform by a lever arm.
De Gaillard teaches the ability to have folding platform that is operable by a lever arm (Fig. 10, 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of De Gaillard and include a lever arm for actuating the movement of the platform because such a change would assist in the motion of the platform, further a lever arm would allow the actuation mechanism to apply torque or force in a desired area in order to facilitate reliable movement.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandillen et al. (US 2003/0044266 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1).
Regarding claim 19, Vandillen discloses a control system for operating an adaptable load floor (Abstract) for a vehicle storage compartment with a rear opening (Fig. 3), wherein the control system is configured to receive an electrical signal indicative of an operator command to deploy a load space extension platform in dependence on receipt of said signal (Fig. 4), and capable of detecting that the rear load space door of a vehicle is at least partially open to at least partially expose a rear opening (Paragraphs 0008 and 0009) and a retracted or substantially upright platform located within a storage compartment of the vehicle; and in dependence on said detection, automatically moving said platform between a retracted or substantially upright position in which the platform abuts the rear load space door when the rear load space is closed (noting the platform of Vandillen is structurally capable of abutting a properly arranged rear door of a vehicle), in which the platform at least partially obstructs the opening (Paragraph 0059), and a deployed position (Fig. 3), in which the platform extends horizontally with respect to the vehicle out of the opening and/or provides an extension to the load floor.
Vandillen does not specifically disclose the platform extends horizontally with respect to the vehicle.
Estevez teaches the ability to have a load floor extendible from the rear of a vehicle and demonstrates a portion (40) extending horizontally (Fig. 4) with respect to the vehicle, as well as above and below horizontal (Figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Vandillen and use the teaching of Estevez and have the load floor capable of extending horizontal or above or below horizontal in order to allow the load floor to allow items to be loaded thereon when the vehicle is parked on terrain that is not perfectly flat or level. 
Vandillen does not specifically disclose a horizontal load floor, or the horizontal load floor forming a common planar surface with the extended platform portion.
Johnson teaches a similar load floor including an extendible platform (110) as well as a load floor (134) that is capable of being situated at an angle below horizontal (Fig. 4) as well as generally horizontal (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Vandillen and use the teaching of Johnson and allow the intermediate portion of the load floor that is shown at a fixed angle below horizontal, to be moveable to horizontal as demonstrated by Johnson because such a change would allow for objects to be placed on the intermediate portion of the load floor with a reduced risk of them sliding or rolling down an angled slope of the device. Hermanson discloses using the ramp area for storage and providing a surface for luggage, cargo, and other articles when the vehicle is not being used to transport a passenger in a wheelchair (Paragraph 0043), to this degree one having ordinary skill in the art would recognize the utility of that vehicle section as a storage space. Further making that space flat when a wheelchair is present would add the benefit of allowing storage of general cargo along with a person in a wheelchair or to hold items for access/use by the individual in the wheelchair. Further this change would merely be making a portion of the load floor adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Modified Vandillen does not specifically disclose the platform extends across at least nine-tenths of the width of the rear opening of the storage compartment so as to define a lower part of a split tailgate when the rear door is in the open position.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Vandillen and change its width such that the platform extends across none-tenths of the width of the rear opening of the storage compartment because such a change would require a mere change in size of a component. A mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Additionally, such a change would allow for the device to load wider items along the ramp.
Regarding claim 20, Vandillen discloses a controller having at least one electronic processor that is capable of having an electrical input for receiving the electrical signal indicative of an operator command to deploy a load space extension platform and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein (Fig. 4), the processor being capable of being configured to access the memory device and execute the instructions stored therein such that it is operable to: detect a user request (from the RF receiver) to deploy the load space extension platform based on receipt of said electrical signal indicative of an operator command to deploy a load space extension platform, and in dependence upon said detection, command an actuator to automatically move the platform between the retracted or substantially upright position and the deployed position in which the platform extends out of the opening and/or provides an extension to the load floor.
Regarding claim 21, Vandillen discloses the electronic processor comprises an electrical input for receiving one or more signals (from the RF receiver) having a value indicative of a state of opening of the load space door, the electronic processor being configured to access the memory device and execute the instructions stored therein such that it is operable to: detect that the rear load space door of a vehicle is at least partially open based on the value(s) indicative of a state of opening of the load space door; and in dependence upon said detection, command the platform to move between the retracted or substantially upright position and the deployed position in which the platform extends out of the opening (Paragraphs 0009-0011).
Regarding claim 22, Vandillen discloses the electronic processor comprises an electrical input for receiving one or more signals having a value indicative of a state of deployment of the platform (Fig. 4), the processor being configured to access the memory device and execute the instructions stored therein such that it is operable to: detect that the platform is deployed based on the value(s) indicative of a state of opening of the platform, and in dependence upon said detection, inhibit the automatic closure of the door when the platform is in the deployed position (Paragraph 0076).

Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references teach or disclose the platform extends across at least nine-tenths and that it would have required further inventive ingenuity to achieve.  Examiner respectfully disagrees, Examiner notes that they extend at least a majority of the width of their respective openings, and it would have been obvious to one having ordinary skill in the art to make the platform wider because such a change would require a mere change in size of a component, or alternatively, allow wider objects to be loaded into the vehicle along the ramp. Additionally, such a change would require merely making the door smaller such that additional functionality could be added to the areas surrounding the door. Alternatively, if the vehicle were envisioned for a narrower purpose which would not require the expectation of loading large items into the door, the door could be made smaller as a larger opening would not be needed. Thereby one having ordinary skill in the art would recognize the ability to change the size of the door or the size of the ramp such that the ramp occupies nine tenths of the opening.
Applicant argues that Hermanson and Vandillen do not disclose the ramp is arranged to abut the rear door of the vehicle when the door is closed and that Hermanson provides disincentive to arrange the ramp so that it abuts the door of the vehicle when the door is closed is as it would cause the ramp to rest on the glass of the rear door of the vehicle. Examiner respectfully disagrees. Examiner notes that the device of Hermanson and Vandillen is structurally capable of resting against a properly sized and shaped rear door. Further vehicles and specifically vans similar to that shown in Hermanson and Vandillen often do not have glass panels on their rear doors. Further Hermanson does not mention the presence of glass. To this degree, Examiner disagrees that Hermanson provides the previously stated disincentive. 
Applicant discloses the advantages of arranging the platform to abut the door to reduce rattling of the platform, and further mentions an actuation mechanism that can effectively drive the platform against the door when the door is closed. Including limitations toward such a mechanism could help to overcome the current rejection.
Applicant argues that including a horizontal portion would frustrate the purpose of the rear portion being angled and render the devices of Hermanson and Vandillen unsatisfactory for their intended purpose. The combination merely adds the additional option of having it be horizontal or at other angles as well and so does not prevent the ordinary intended use and purpose of the primary reference. Further, if the ramp were deployed to an outside surface that is was located above a position shown in Fig. 3 that is closer to a level of a horizontal floor, including a horizontal portion would help to aid a smooth entry into the vehicle.  Examiner notes that at least situationally, the devices of Hermanson and Vandillen are configured that their platforms will extend horizontally with respect to the vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734